 


109 HR 5210 IH: Professional Educators Tax Relief Act of 2006
U.S. House of Representatives
2006-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 5210 
IN THE HOUSE OF REPRESENTATIVES 
 
April 26, 2006 
Mr. Paul introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide a tax credit for professional school personnel in grades kindergarten through grade 12 and to amend title II of the Social Security Act to replace the 60-month period of employment requirement for application of the Government pension offset exemption with the rule that last applied before section 418 of the Social Security Protection Act of 2004 was enacted. 
 
 
1.Short titleThis Act may be cited as the Professional Educators Tax Relief Act of 2006. 
2.Tax credit for professional school personnel in grades K–12 
(a)In generalSubpart A of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to nonrefundable personal credits) is amended by inserting after section 25D the following new section: 
 
25E.Professional school personnel in grades K–12 
(a)Allowance of creditIn the case of an eligible individual, there shall be allowed as a credit against the tax imposed by this chapter for the taxable year an amount equal to $1,000. 
(b)Eligible individualFor purposes of this section, the term eligible individual means any individual who— 
(1)is employed— 
(A)as a teacher in any of the grades kindergarten through grade 12, or 
(B)in another capacity (including librarians) in any of the grades kindergarten through grade 12, or in a position which involves regular contact with students in any of such grades, and whose position involves the formulation or implementation of the academic program for any of the grades kindergarten through 12, and 
(2)is employed on a full-time basis for an academic year that ends during the taxable year. . 
(b)Clerical amendmentThe table of sections for subpart A of part IV of subchapter A of chapter 1 of such Code is amended by inserting after the item relating to section 25D the following new item: 
 
 
Sec. 25E. Professional school personnel in grades K–12. 
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2006. 
3.Restoration of earlier rule for application of Government pension offset exemption 
(a)In generalSection 202(k)(5)(A) of the Social Security Act is amended (in the matter before clause (i)) by striking during any portion of the last 60 months of such service ending with and inserting on. 
(b)Effective dateThe amendment made by subsection (a) shall apply with respect to applications for benefits under title II of the Social Security Act filed on or after the first day of the first month that begins after the date of the enactment of this Act. 
 
